DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and the species SEQ ID NO: 147 in the reply filed on August 22, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30-32, 34-36, 40, 44, 46, and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The elected species was searched and found to be free of the prior art. However, the generic
claim is not allowable and the search was not extended in accordance with MPEP § 803.02.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in claims 11 and 12 and in at least paragraphs [0246], [0248], [0250]-[0251], [0253], [0257], and Table 1.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
	The essential subject matter that is improperly incorporated is the negative proviso of SEQ ID NOs: 4 to 569 disclosed in PCT/JP2018/013540.

Claim Interpretation
	The USPTO interprets the claim limitation “an amino acid sequence of SEQ ID NO: x” (emphasis added) as encompassing the full-length SEQ ID NO: x and all possible fragments thereof. Therefore, the instant claim limitation, “a peptide having an amino acid sequence of any one of SEQ ID NOs: 4 to 569” includes a peptide having any of full-length SEQ ID NOs: 4 to 569 or any fragment thereof.  In contrast, the phrase “a peptide having the amino acid sequence of any one of SEQ ID NOs: 4 to 569” is limited to peptides having the full-length of any one of SEQ ID NOs: 4 to 569.
	MPEP § 2111.03(IV) states that the transitional phrase “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. The instant specification does not explicitly define “having”.  Paragraph [0215] of the specification states that “It is understood that aspect and embodiments of the disclosure described herein include “consisting” and/or “consisting essentially” of aspects and embodiments.” In view of this statement, broadest reasonable interpretation of the term “having” includes “consisting” and/or “consisting essentially” but is not limited to “consisting” and/or “consisting essentially”.
	Claim 1 and its dependent claims recite the negative limitation
“with the proviso that the GIP receptor agonist peptide is not a peptide having an amino acid sequence of any one of SEQ ID NOs: 4 to 569 disclosed in PCT/JP2018/013540”.
	In view of the interpretation of the sequence limitation and the transitional term having above, broadest reasonable interpretation of the negative is as follows:
the claim excludes all GIP receptor agonist peptides of formula (I) that comprise any of full-length SEQ ID NOs: 4 to 569 disclosed in PCT/JP2018/013540 or that comprise any fragment of any of SEQ ID NOs: 4 to 569 disclosed in PCT/JP2018/013540.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite language is “with the proviso that the GIP receptor agonist peptide is not a peptide having an amino acid sequence of any one of SEQ ID NOs: 4 to 569 disclosed in PCT/JP2018/013540”. This language appears in independent claim 1 and in dependent claims 2-6.
The language is indefinite because the sequence listing of PCT/JP2018/013540 is not part of the instant application. Furthermore, the sequence listing in PCT/JP2018/013540 can be amended as part of the prosecution of PCT/JP2018/013540. As a result, the phrase “SEQ ID NOs: 4 to 569 disclosed in PCT/JP2018/013540” does not have a clear meaning and the scope of the proviso in claims 1-6 is indefinite.
Dependent claims 7-12 and 19-23 fail to remedy this issue and are likewise rejected.
	In addition, in claim 1, the indefinite language is “Me” which is included in the definition of variable A14. The abbreviation “Me” is not defined in the specification. The prior art does not recognize Me as an unnatural amino acid abbreviation. Therefore, the scope of the variable amino acid A14 in claim 1 is indefinite.
In addition, claim 9 recites the limitation "(R)" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. The variable (R) does not appear in claim 1.
In addition, claim 10 recites “X-L” but does not define this variable. Therefore, the structure of the GIP agonist peptides are indefinite.

Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A GIP receptor agonist peptide consisting of 
CH3-Y-Aib-EGTFISDYSIALDR-Aib-HQ-Aib-NFVNW-Iva-LAQRPSSGAPP-Xaa-S (SEQ ID NO: 147)
wherein Aib is -aminoisobutyric acid,
Iva is isovaline,
and the Xaa at position 38 is K-(PEG3)2-Glu-Ida, wherein
K is lysine modified with -(PEG3)2-Glu-Ida
wherein 
(PEG3)2 is 
    PNG
    media_image1.png
    100
    498
    media_image1.png
    Greyscale

Glu is  
    PNG
    media_image2.png
    117
    178
    media_image2.png
    Greyscale
 and
Ida is Iminodiacetic acid.
The following is a statement of reasons for the indication of allowable subject matter:  elected species SEQ ID NO: 147 presented in Fig. 1B as compound 477 is free of the prior art. The closest prior art of WO 2018/181864 teaches GIP receptor agonist peptides wherein position 2, 17 and 20 may be Aib and wherein position 26 may be Iva. However, WO 2018/181864 does not teach nor suggest a GIP receptor agonist peptide wherein Xaa at position 38 is K-(PEG3)2-Glu-Ida.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654